COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-380-CV


IN THE INTEREST OF C.E.E., A CHILD

                                           ----------

           FROM THE 322 ND DISTRICT COURT OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                           ----------

      On February 15, 2008, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See T EX. R. A PP. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s


      1
          … See T EX. R. A PP. P. 47.4.
record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.    Accordingly, we dismiss the appeal. See T EX. R. A PP.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                 PER CURIAM


PANEL D: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: April 3, 2008